Citation Nr: 1133399	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a cervical spine disorder, claimed as degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to service connection for a cervical spine disorder, claimed as degenerative disc disease (DDD) of the cervical spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to July 1983.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which denied the claim on appeal.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in March 2011.  A transcript of the hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  A January 1988 rating decision most recently denied the Veteran's claim for service connection for a cervical spine disorder.  The Veteran did not appeal after the RO issued him notice of this decision in January 1988.

2.  New evidence received since the January 1988 rating decision does relate to an unestablished fact necessary to substantiate the claim.

3.  The evidence is in relative equipoise as to whether the current cervical spine disorder, manifested by degenerative disc disease (DDD) was caused by the in-service injury from a fall from a tree.    




CONCLUSIONS OF LAW

1.  New and material evidence has been received since the January 1988 rating decision, and the claim for service connection for a cervical spine disorder is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a cervical spine disorder with DDD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159. 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and To Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is reopening and granting in full the claim for service connection for a cervical spine disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2010).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a neck disorder was previously denied by the RO in November 1983 based on a failure by the Veteran to report for a scheduled VA examination.  Notice was sent in November 1983 advising him that no further action would be taken unless he notified the RO he was willing to report for a VA examination.  The RO again denied this matter in March 1984 for failure to prosecute the claim, again based on the Veteran's failure to report for an examination.  The most recent denial was dated in January 1988, again based on his failure to report for a VA examination, with notice of this denial sent in January 1988.  The Veteran filed a claim to reopen in June 2008.  

Among the evidence previously before the RO in January 1988 were service treatment records showing that the Veteran's spine was normal on June 1980 entrance examination, and that he denied any problems such as recurrent back pain, arthritis/rheumatism, bone joint or other deformity in the accompanying report of medical history.  He did have a history of a broken arm.  In September 1980 he was noted to black out after hitting his head on a metal pool, but no mention of neck problems was made.  In April 1983 the Veteran was brought to the emergency room (ER) by helicopter after he fell out of a tree while hanging camouflage net.  He complained of neck and back pain.  Neurologically he was normal, with normal motor activity, sensation and reflexes.  X-rays from April 1983 were normal for the cervical spine.  On follow up for the neck injury later in April 1983 he was noted to have been treated at the ER after the accident, and reported headaches and pain extending from his neck to back.  He had good range of motion, without swelling, discoloration or spasm of the neck.  He was diagnosed with muscle strain.  

Because the Veteran had failed to appear for VA examinations scheduled prior to January 1988, and failed to apprise the VA of any post service treatment for his neck, there was no medical evidence of any postservice neck disorder prior to January 1988.  

Among the evidence submitted after January 1988 was an April 1992 thoracic spine X-ray that diagnosed mild scoliosis, but made no reference to the cervical spine.  Generally the private records from the 1980's to 1990's contained no evidence pertaining to the neck.  VA records from June 2005 revealed that the Veteran reported falling out of his truck and hurting his back a few days earlier, and now had re-twisted his back unloading cargo, with pain that encompassed the neck as well as the rest of the spine.  No examination of the neck was made, as the examination focused on the back.  

Also submitted after the last denial in January 1988 were records from 2006 which addressed low back complaints but also included some findings regarding the cervical spine.  In March 2006 the Veteran reported to the clinic with complaints of mid to upper back pain after pushing a cart, but declined to be seen further.  In August 2006 he was seen for pain that extended from his neck to the lumbar spine for the past 2 months with examination showing mild tenderness over the entire vertebral column.  Neurologically he was intact.  The diagnosis was limited to back pain.  An August 2006 X-ray diagnosed degenerative disc disease (DDD) at C6-7 and to a lesser degree at C5-6, and the findings were noted in an addendum which noted that the X-rays did not show any major bony pathologies.  In November 2006, he was again seen for complaints of severe 9/10 pain in his mid back and neck following an incident when he had moved a 42,000 pound trailer at work.  The pain was localized and involved no radiation into the upper extremities.  

Records from a November 2006 physical therapy (PT) evaluation show complaints of neck and mid back pain with decreased motion of the neck.  The Veteran was noted to work a heavy labor job, hauling and pushing carts that weighed up to 1000 pounds.  A history of his recent back problems at work was noted.  This evaluation also gave a history of his falling out of a tree around 1980.  His current symptoms included pain, headaches and limited motion of the neck.  He also had pain on pressure of C4-7, with tenderness to palpation along the cervical spine.  Back pain was also shown.  He was assessed as presenting in PT with complaints of mid back pain, decreased motion in the neck, with reduced cervical range of motion, poor posture and posterior musculature asymmetry.  The findings were consisted with a PT diagnosis of cervical pain secondary to facet dysfunction.  He was deemed a good candidate for PT.  However he did not follow up with PT.  

VA records from 2007 (received after January 1988) revealed that the Veteran had complaints of right forearm pain that persisted in February 2007 after receiving an IV.  He was seen in March 2007 for complaints of paresthesias and numbness in the right arm with radicular pain from his neck to the elbow and arm.  He related the pain to the injection in his arm.  In March 2007 he underwent an EMG to rule out cervical stenosis versus ulnar nerve entrapment at the elbow.  The EMG findings were negative for any evidence of C5-8 radiculopathy, but instead were indicative of a mild right distal medial neuropathy.  An X-ray (also from March 2007) confirmed the presence of DDD at multiple levels of the cervical spine.  He continued with right arm numbness in September 2007.  

Also submitted after January 1988, were records from 2008 documenting worsening neck pain reported in April 2008 and May 2008.  The May 2008 records gave a history of the neck pain having been a problem for the past 20 years.  VA records from May 2008 included MRI and X-ray reports which confirmed the presence of DDD in the cervical spine.  The MRI report noted a history of severe neck pain times 10 years and a remote history of trauma, with findings showing the multilevel disc disease most severe at C5-6 and C6-7.  Also shown were disc protrusions at the right posterior focal disc at C2-3 and left foraminal disc protrusion at C7-T1 resulting in severe foraminal narrowing.  He underwent further evaluation for PT in May 2008 for his cervical pain due to DDD, facet dysfunction and DJD.  He participated in PT from May 2008 to June 2008, when he was discharged due to poor attendance.  A June 2008 bone scan revealed findings of mild uptake at C5-6 consistent with DDD.  He continued with treatment for ongoing chronic neck pain, which also included involvement in his shoulders and arms in August 2008.  

Also submitted after January 1988 is the report of an August 2008 VA spine examination, which included review of the claims file.  The examiner noted that the Veteran reported injuring his upper back and neck falling out of a tree in service, with this accident documented as taking place in April 1983 in the service treatment records.  He was noted to have been diagnosed with acute cervical strain at the time, with X-rays from that time normal.  He was noted to have been treated with medication and ice and placed on limited duty for a few weeks.  He was noted to have been neurologically intact and was diagnosed with muscle strain at the time.  The examiner noted that records addressing substance abuse treatment in 1992 were negative for chronic neck problems, as were other records from 2002 to 2005.  The examiner also noted that the Veteran had complaints of back and neck pain in June 2005 after he fell from a truck, and that he did not report a prior history of low back problems from the in-service fall from a tree until August 2006.  It was noted that he has reported worsening problems since then.  The examiner reviewed the findings from MRI, X-ray and EMG testing of record showing multilevel DDD for the cervical spine, and the treatment records for continued neck pain that radiated into the head and shoulders without specific neurological deficits in the upper extremities.  

Physical examination was noted to show the Veteran tending to not rotate his neck with areas of tenderness throughout the cervical spine.  There was evidence of paraspinal tightness but no spasm.  His range of motion was 30 degrees extension and flexion, 45 degrees rotation, and lateral bending by 20 degrees bilaterally.  The examiner issued 2 diagnoses.  First the diagnosis was cervical strain in service as documented in the service treatment records.  However he was noted to have no evidence of ongoing followup after the injury and no evidence of ongoing limitations in service.  After leaving the service, he reported continued symptoms but did not seek medical care for his neck and did not report functional limits while working or missed work after leaving the service.  In short, there was no evidence of chronicity of problems after leaving the service.  The second diagnosis was DDD of the cervical spine.  He was noted to have developed DDD with increasing pain in 2006.  This corresponded with his seeking care for the pain in 2006.  The DDD is the current condition of his neck.  The examiner opined that based on the above information, it was less likely than not that the Veteran's current DDD was directly caused or permanently aggravated by the one time cervical strain in service.  

Also submitted after January 1988 were lay statements submitted in August 2009 from the Veteran's friend and his brother.  The friend said that she knew him for more than 20 years and said that he was always troubled by neck pain.  His brother said that the Veteran returned from service with neck and back injuries and worked through the pain to get by and was now unable to do physical labor.

Also submitted after January 1988 was a November 2009 letter from Dr S., a VA primary care physician who indicated that he treated the Veteran since November 2006.  This doctor noted that on the initial visit the Veteran had long standing back pain, which was intermittent in nature, and was frequently debilitating, with a severe exacerbation in March 2008.  Cervical MRI was noted to show multi level DDD most severe at C5-6, C6-7, right C2-3 disc protrusion and left foraminal disc protrusion at C7-T1, with severe foraminal narrowing.  The doctor noted the unabated pain despite treatments with physical therapy and the pain clinic.  It was further noted that a repeat MRI of November 2009 was unchanged.  Dr. S. noted the Veteran's history of service from 1980 to 1983, his fall out of a tree during training maneuvers, and his being airlifted to a base and diagnosed with multiple contusions.  The Veteran and his family were noted to report an onset of severe intermittent back pain subsequent to this trauma.  The doctor concluded that the Veteran was a young soldier in the Army when he sustained a severe trauma to the back resulting in severe back pain.  This back pain was now associated with significant DDD of the cervical spine and shown by the MRI's.  In this doctor's medical opinion, the pain was as likely as not related to the trauma he suffered during service.  

VA treatment records from 2009 and 2010 showed continued treatment for the Veteran's longstanding neck pain.  A May 2009 note related a history of pain since 1982 when the Veteran fell out of a tree.  A June 2009 note described the pain as involving the cervical spine and bilateral shoulders, with pain also radiating down his back.  Intermittent numbness was also noted in both arms.  The Veteran was noted to have tenderness of the neck and palpable spasm in the trapezius muscles.  The assessment was chronic neck and shoulder pain with a significant component of myofascial pain and some component of facet arthropathy.  A July 2009 physical therapy evaluation also related the Veteran's history of injury after falling out of a tree onto his head.  In October 2009 the Veteran was noted to have left his records for Dr. S to review prior to drafting a statement that would relate his current neck pain to his service treatment records showing injury in service.  

In testimony at his October 2009 RO hearing the Veteran described the injury to his neck in service when he fell out of a tree while hanging camouflage netting over a truck.  He said the branch broke and he landed backwards on his back.  He described treatment including a neck brace and said they diagnosed him with multiple contusions, neck sprain and muscle spasms.  He testified that he had neck pain that continued after service, but that he did not seek treatment with a doctor after service.  He stated that he did not have the time to go to doctor appointments.  He said that he only began treating the neck recently after the pain worsened.  He described having filed for Social Security disability benefits.  

In November 2009, a Social Security Administration decision found the Veteran disabled in part due to multilevel DDD, with history of previous cervical sprain in the distant past, but an increase in symptoms in May 2008.  

Also submitted after January 1988 was another lay statement from someone who reported knowing the Veteran since 2003.  The individual noted that the Veteran complained of neck pain and told of falling out of a tree in 1982, but thought that the pain would go away back then.  

Another letter was submitted in April 2011 by Dr. S, the VA doctor who had provided the favorable opinion in November 2009.  This newest letter basically reiterated the findings and opinion as the earlier letter.  

The Veteran testified at his March 2011 travel Board hearing that he has had neck pain from the fall from the tree ever since service.  He indicated that he worked through the pain after service and that the pain was not as severe back then.  He acknowledged that he was in two minor car accidents after service, which did not involve his neck.  He also cited that while in service in September 1981, he hit his head against a pole.  

The Veteran submitted an article in April 2011 which stated that DDD of the neck can be caused by injury.  

Based on a review of the evidence the Board finds that new and material evidence has been submitted to reopen the previously denied claim for service connection for a cervical spine disorder.  The evidence now reflects a current disability of the neck with manifestations of DDD.  There is also evidence including lay evidence of continuity of symptoms since service, described by the Veteran, as well as other lay witnesses.  Furthermore, there is also medical evidence that positively links his current neck disorder to the accident in service when he fell out of the tree.  Previously the records before the RO in January 1988 did not include any post service medical evidence of a neck disorder.

Such evidence, when considered in light of the previously considered evidence showing an inservice injury from a fall from a tree, raises a reasonable possibility of substantiating the claim for service connection for a cervical spine disorder.  Thus the claim is reopened.  


III.  Service Connection

Having reopened the claim for service connection for a cervical spine disorder, the Board will address whether service connection is warranted for this disorder.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

For Veterans who had service of ninety (90) days or more during a war period or peacetime service after December 31, 1946, and any chronic disease such as arthritis, is manifest to a compensable degree within a year of discharge, there is a rebuttable presumption of service origin, absent affirmative evidence to the contrary, even if there is no evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A review of the evidence reveals that the evidence contains diverging opinions as to the etiology of the cervical spine disorder.  There is no dispute that the Veteran sustained a trauma in service from a fall from a tree, with complaints of neck pain and a diagnosis of muscle strain.  The divergence of the opinions center around whether the current neck disorder is related to the injury in service or whether it is related to other possible causes.  

As pointed out in the evidence discussed above, the Veteran's in service fall from a tree, with subsequent neck pain, is well documented.  There is also lay evidence provided by the Veteran as to the continuity of symptoms.  He is competent to testify about this incident and to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

In this matter, his lay history is supported by the favorable opinions by Dr. S.  While the Veteran acknowledged having no treatment for his neck pain until it became worse years later, he explained that he worked through the pain in the earlier years.  He has submitted supporting lay statements, and is found credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The Veteran's treating VA physician (Dr. S) has submitted favorable opinions linking the Veteran's current cervical spine DDD to the in-service injury when he fell from a tree.  

Evidence against the claim is in the form of an unfavorable opinion from an August 2008 VA examination, wherein the examiner opined that the Veteran's DDD was less likely directly caused or permanently aggravated by service.  The examiner appears to have based this opinion on the lack of medical treatment for this condition until 2006.  The examiner found no continuity of symptoms.  

Other potentially unfavorable evidence of record includes the records from 2005 and 2006 discussed above which appear to show treatment for cervical spine symptoms following work related incidents such as falling out of a truck and pushing heavy carts.  It is noteworthy, however, that these records do not clearly indicate whether the symptoms treated following these incidents are exacerbations of the underlying injury or separate distinctive post service injuries.  

As discussed above, the Board finds that the evidence in favor of the Veteran's claim (including evidence of the in-service fall, credible lay evidence of continued cervical symptoms, and an opinion from his treating VA physician linking his currently diagnosed DDD to service) is at least in equipoise with that against his claim.  Affording, the Veteran the benefit of any doubt, it appears that the Veteran as likely as not has cervical DDD disorder related to his injury in service.  


ORDER

New and material evidence has been received to reopen a claim for service connection cervical spine disorder, manifested by degenerative disc disease (DDD) and the appeal is granted.

Service connection for cervical spine disorder, manifested by degenerative disc disease (DDD) is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


